               Case 2:17-cv-01628-RFB-EJY Document 88 Filed 12/14/20 Page 1 of 8


1    AARON D. FORD
      Attorney General
2    Wade J. VanSickle (Bar No. 13604)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-3216 (phone)
     (702) 486-3773 (fax)
6    Email: wvansickle@ag.nv.gov

7    Attorneys for Defendants Scherrie Bean, Paul Bitar,
     Alberto Buencamino, James Dzurenda, Jerry Howell,
8    Jennifer Nash, and Brian Williams

9

10                            UNITED STATES DISTRICT COURT

11                                   DISTRICT OF NEVADA

12    SHANNON CARTER,                                    Case No. 2:17-cv-01628-RFB-EJY
13                    Plaintiff,                         DEFENDANTS’ MOTION FOR
                                                       PARTIAL RECONSIDERATION OF
14        v.                                           ORDER GRANTING IN PART, AND
                                                       DENYING IN PART, DEFENDANTS’
15        S. BEAN, BITAR, and J. NASH, et al.,            MOTION FOR SUMMARY
                                                                JUDGMENT
16                    Defendants.
17             Defendants, Scherrie Bean, Paul Bitar, Alberto Buencamino, James Dzurenda, Jerry

18   Howell, Jennifer Nash, and Brian Williams, by and through counsel, Aaron D. Ford,

19   Attorney General for the State of Nevada, and Wade J. VanSickle, Deputy Attorney

20   General, hereby submit this Motion For Partial Reconsideration Of Order Granting In

21   Party, And Denying In Part, Defendants’ Motion for Summary Judgment.

22                       MEMORANDUM OF POINTS AND AUTHORITIES

23   I.        INTRODUCTION

24             Defendants request that this Court grant the present Motion because it committed

25   clear error in holding Plaintiff Shannon Carter (Carter) exhausted his administrative

26   remedies with respect to the First Amendment retaliation claims against Defendants Dr.

27   Bitar and Bean by simply putting NDOC on notice of the redress sought. Defendants

28   maintain that the Court erred in this regarding by focusing on the alleged “notice”

                                                   1

30
           Case 2:17-cv-01628-RFB-EJY Document 88 Filed 12/14/20 Page 2 of 8


1    Defendants had regarding the alleged wrongdoing. ECF No. 87. However, notice is not
2    sufficient to exhaust administrative remedies. Instead, prisoners are required to not only
3    complete administrative grievance process set forth by Administrative Regulation (AR)
4    740, but do so correctly. Because it is undisputed the Grievance 2006-30-46164 was
5    untimely, Plaintiff could not appropriately complete the grievance process. Defendants,
6    therefore, respectfully suggest that this Court’s reliance on the notice the untimely
7    grievance provided to NDOC is not sufficient to comply with the exhaustion requirements
8    of the PRLA as a matter of law.
9    II.   RELEVANT PROCEDURAL POSTURE
10         On December 1, 2020, the Court issued its Order granting Defendants Motion for
11   Summary Judgment in part, and denying it in part. ECF No. 87
12         The Court held, among other things, the following facts were undisputed:
13
                 •   On May 2, 2016, Plaintiff filed an informal grievance
14                   requesting to be seen by dental staff for his dental treatment.
                     Id. at 2: 18-19.
15
                 •   Defendant Steward denied the grievance on June 7, 2016
16                   noting Plaintiff needed fillings and he was on the appointment
                     list to see dental. Id. at 2: 19-20
17
                 •   On June 24, 2016, Plaintiff filed a first level grievance
18                   complaining about the amount of time it had taken to resolve
                     his serious medical need. Id. at 2: 24-25.
19
                 •   Defendant Buencamino denied the grievance on July 26, 2016
20                   noting Plaintiff was seen by dental on June 16, 2016. Id. at 2:
                     25-26.
21
                 •   On August 9, 2016, Plaintiff filed a second level grievance again
22                   requesting to be seen by dental and expressing that he was in
                     pain due to the lack of treatment. Id. at 2: 27-28, 3:1.
23
                 •   In September 2016, Plaintiff was seen by dental staff and they
24                   filled tooth #19. Id. at 3: 2-3.
25               •   On November 16, 2016, Defendant Aranas denied Plaintiff’s
                     August 9, 2016 grievance, and noted that Plaintiff had two
26                   teeth filled. Id. at 3: 3-6.
27               •   The state court complaint generally alleged that in early mid-
                     2016 defendants refused to treat his dental conditions resulting
28

                                                   2

30
            Case 2:17-cv-01628-RFB-EJY Document 88 Filed 12/14/20 Page 3 of 8

                     in excessive pain, bleeding gums, and lack of sleep. Id. at 3: 7-
1                    9.
2                •   On February 1, 2017 Plaintiff was seen by defendants Bitar
                     and Bean, but was not treated. Id. at 3: 15-16.
3
                 •   On April 21, 2017, Plaintiff filed a grievance (Grievances 2006-
4                    30-46164) alleging he was retaliated against at his February 1,
                     2017, dental appointment because he had filed a civil action
5                    against HDSP employees. Id. at 3: 17-19.
6                •   On April 18, 2017, this grievance was denied for being
                     untimely. Id. at 3: 19-20.
7

8           Based on these undisputed facts, the Court found “Plaintiff filed a grievance on April
9    21, 2017 alleging Defendants retaliated against him at his February 21, 2017 appointment”
10   and “although the grievance was denied for being untimely…Defendants and HDSP was
11   on notice of the nature of the wrong for which redress [was] sought.” Id. at 9 n2. Based
12   upon these findings, the Court also held Carter exhausted his administrative remedies with
13   respect to the First Amendment claim against Dr. Bitar and Bean. Id.
14   III.   LEGAL STANDARD
15          Motions for reconsideration are disfavored. Local Rule 59-1(b); see also Koninklijke
16   Philips Elecs. N.V. v. KXD Tech., Inc., 245 F.R.D. 470, 472 (D. Nev. 2007)(“Reconsideration
17   is ‘an extraordinary remedy, to be used sparingly.’”)(citing Kona Enterps., Inc. v. Estate of
18   Bishop, 229 F.2d 877, 890 (9th Cir. 2000)). The Local Rules provide the applicable standards
19   in addressing whether the Court should reconsider an interlocutory order, indicating that
20   reconsideration may be appropriate if (1) there is newly discovered evidence that was not
21   available when the original motion or response was filed (2) the Court committed clear
22   error or the initial decision was manifestly unjust, or (3) there is an intervening change in
23   controlling law. Local Rule 59-1(a); see also Dixon v. Wallowa County, 336 F.3d 1013, 1022
24   (9th Cir. 2003). It is well established that a motion for reconsideration “may not be used to
25   raise arguments or present evidence for the first time when they could have been raised
26   earlier in the litigation.” Kona Enterps., Inc., 229 F.3d at 890.
27   ///
28   ///

                                                    3

30
           Case 2:17-cv-01628-RFB-EJY Document 88 Filed 12/14/20 Page 4 of 8


1    IV.      LEGAL DISCUSSION
2             A. The Court Erred in Finding Carter Exhausted his Administrative
3                Remedies
4             The mandatory language of the PLRA means a court may not excuse a failure to
5    exhaust, even to take special circumstances into account. Ross v. Blake, 136 S.Ct. 1850,
6    1856-57 (2016)(citing McNeil v. United States, 508 U.S. 106, 111, 113 (1993)(“’We are not
7    free to rewrite the statutory test’” when Congress has strictly ‘bar[red] claimants from
8    bringing suit in federal court until they have exhausted their administrative remedies.”).
9             Proper exhaustion is the use of “’all steps that the [institution] holds out, and doing
10   so properly (so the agency addresses the issues on the merits).’” Woodford v. Ngo, 548 U.S.
11   81, 90 (2006). Thus, exhaustion “demands compliance with an agency’s deadlines and other
12   critical procedural rules because no adjudication system can function effectively without
13   imposing some orderly structure on the course of its proceedings.” Id. at 90–91.
14            “The level of detail in an administrative grievance necessary to properly exhaust the
15   claim is determined by the prison’s applicable grievance procedures.” Jones v. Bock, 549
16   U.S. 199, 218 (2007). However, “when a prison’s grievance procedures are silent or
17   incomplete as to factual specificity, a grievance suffices if it alerts the prison to the nature
18   of the wrong for which redress is sought.” Griffin v. Arpaio, 557 F.3d 1117, 1120 (9th Cir.
19   2009).
20            Here, The Court erred in finding Carter’s untimely grievance (Grievances 2006-30-
21   46164) exhausted his administrative remedies with respect to the First Amendment
22   retaliation simply because “Defendants and HDSP w[ere] on notice of the nature of the
23   wrong for which redress is sought.” ECF No. 87 at 10 n 2. While placing NDOC on notice
24   of the redress sought is part of the requirement as set forth in Griffin, supra at 1120, the
25   notice itself is insufficient to exhaust a prisoner’s administrative remedies. This is because
26   the law requires the inmate to properly comply with NDOC’s grievance scheme. Woodford,
27   supra at 90-91.
28

                                                     4

30
           Case 2:17-cv-01628-RFB-EJY Document 88 Filed 12/14/20 Page 5 of 8


1          NDOC’s administrative scheme, laid out in AR 740, requires an inmate to grievance
2    his complaint in sequential order – informal level, then first level, then second level to
3    resolve his redressable claims. ECF No. 70-1 at 28-33. If an inmate fails to pursue a
4    grievance to the second level, it will result in the dismissal of his claim. McKinney, 311 F.3d
5    at 1200-1201, In addition, AR 740.05(4)(A) requires that to be timely – and therefore
6    proper- an informal grievance must be filed “[w]ithin one (1) month if the issue
7    involve[d]…medical claims or any other tort claims, including civil rights claims”; the first
8    level within five days of the response to the informal grievance; and the second level
9    grievance within five days of the response to the first level grievance. ECF No. 70-1 at 29-
10   32.
11         Only after an inmate properly pursues the Grievance to the second level may the
12   Court next determine whether the grievance contains enough “factual specificity” to alert
13   the prison to the nature of the wrong for which redress is sought. Griffin, 557 F.3d at 1120.
14   Thus, an inmate cannot exhaust his administrative remedies unless he initially pursues
15   the grievances to the second level, regardless of whether the grievance has sufficient factual
16   detail to put the prison on notice of the redress sought.
17         In the instant matter, it is undisputed Grievances 2006-30-46164 was the only
18   grievance in which Carter complained of being retaliated against by Dr. Bitar or Bean.1
19   ECF No. 87 at 3:17-19. It is further undisputed the Grievance was submitted untimely,
20   and it was never pursued beyond the informal level. Id. at 3: 19-20. Thus, it is undisputed
21   Carter did not comply with AR 740 by timely pursuing the Grievance to the second level.2
22

23
           1
             This Court also found Carter submitted Grievance 2006-30-23279 which requested
24
     medical treatment and asserted Carter was in pain. ECF No. 87 at 2:18-19, 2:27-28, 3:24-
25   25. The relevant time period was May 2016 through August 2016. Id. This grievance, at
     most, put NDOC on notice that Carter requested dental care in mid-2016 and complained
26   of the amount of time it took for him to receive care. It did not place NDOC on notice that
     Dr. Bitar and Bean allegedly refused to provide him care in retaliation for Carter filing a
27
     lawsuit.
            2 The Court did not find any facts that suggest Carter’s administrative remedies
28
     were unavailable to him pursuant to Ross v. Blake, 136 S.Ct. 1850 (2006).
                                                    5

30
           Case 2:17-cv-01628-RFB-EJY Document 88 Filed 12/14/20 Page 6 of 8


1          Pursuant to Woodford and McKinney, Grievance 2006-3046164 did not exhaust
2    Carter’s administrative remedies as it relates to the First Amendment retaliation claim
3    because he did not first comply with AR 740. Proper exhaustion is required before the Court
4    determines whether the factual specificity of the Grievance adequately placed NDOC on
5    notice of the redress sought.     Thus, the claim should be dismissed because Carter’s
6    administrative remedies were not exhausted. Lira, 427 F.3d at 1175-1176; Odoms v.
7    Skolnik, No. 3:09-CV-00223-RCJ, 2011 WL 2161391, at *5 (D. Nev. Apr. 18, 2011), report
8    and recommendation adopted, No. 3:09-CV-00223-RCJ, 2011 WL 2160282 (D. Nev. May 31,
9    2011), aff'd, 474 F. App'x 602 (9th Cir. 2012)(dismissing complaint after finding the inmate
10   failed to exhaust administrative remedies where inmate filed suit despite not pursuing
11   grievance to second level because AR 740 provides instruction, inmates must file a second
12   level grievance even if the inmate does not receive a response to the first level grievance).
13         If an inmate’s untimely (or procedurally improper) grievance exhausts his
14   administrative remedies simply because it places NDOC on notice of the complained of
15   issue, then inmates have no incentive to comply with the procedural requirements of AR
16   740. This is exactly rationale the United State Supreme Court relied upon in finding proper
17   exhaustion is necessary.
18          In Woodford, 126 S.Ct. at 2388, the Court noted that proper exhaustion “gives
19   prisoners an effective incentive to make full use of the prison grievance process and
20   accordingly provides prison with a fair opportunity to correct their own errors.” Id. The
21   Court also noted that “[a] prisoner who does not want to participate in the prison grievance
22   system will have little incentive to comply with the system’s procedural rules unless
23   noncompliance carries a sanction.” Id.
24         Thus, Woodford mandates a claim be dismissed if the inmate fails to properly comply
25   with the prison’s scheme, regardless of whether the prison is on notice of the redress sought.
26   This Court’s order denying Defendants’ summary judgment on the retaliation claim against
27   Dr. Bitar and Bean for failure to exhaust administrative remedies was in clear error.
28   Accordingly, reconsideration is appropriate because otherwise, this Court’s ruling will not

                                                   6

30
           Case 2:17-cv-01628-RFB-EJY Document 88 Filed 12/14/20 Page 7 of 8


1    comply with Woodford’s mandate that exhaustion requires an inmate to properly complete
2    the grievance process. Carter’s undisputed failure to timely file the grievance requires a
3    finding, as a matter of law, that Carter did not exhaust his administrative remedies.
4    V.    CONCLUSION
5          Defendants Motion should be granted because the Court clearly errored in finding
6    Carter exhausted his administrative remedies as it relates to his First Amendment
7    retaliation claims against Dr. Bitar and Bean. The undisputed facts demonstrate Carter
8    did not pursue Grievances 2006-30-64164 to the second level as required by AR 740, and
9    that the Grievance was untimely submitted. Thus, it is irrelevant as to whether the
10   procedurally improper Grievance put NDOC on notice of the redress sought. As such,
11   reconsideration is appropriate.
12         DATED this 14th day of December, 2020.

13                                          AARON D. FORD
                                            Attorney General
14
                                                By: /s/ Wade J. VanSickle
15                                              Wade J. VanSickle (Bar No. 13604)
                                                Deputy Attorney General
16                                              Attorneys for Defendants
17

18

19

20

21

22

23

24

25

26

27

28

                                                 7

30
           Case 2:17-cv-01628-RFB-EJY Document 88 Filed 12/14/20 Page 8 of 8


1                                  CERTIFICATE OF SERVICE
2          I certify that I am an employee of the State of Nevada, Office of the Attorney General,
3    and that on December 14, 2020, I electronically filed the foregoing DEFENDANTS’
4    MOTION FOR PARTIAL RECONSIDERATION OF ORDER GRANTING IN PART,
5    AND DENYING IN PART, DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT,
6    via this Court’s electronic filing system. Parties that are registered with this Court’s
7    electronic filing system will be served electronically.
8          Shannon Carter #70773
           Lovelock Correctional Center
9          1200 Prison Rd
           Lovelock, NV 89419
10         lcclawlibrary@doc.nv.gov
           Plaintiff, Pro Se
11
                                              /s/ Sheri Regalado
12                                            Sheri Regalado, an employee of the
                                              Office of the Nevada Attorney General
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    8

30
